—In an action for a divorce and *468ancillary relief, the defendant husband appeals, as limited by his letter dated July 8, 1993, from so much of an amended order of the Supreme Court, Suffolk County (Leis, J.), dated October 18, 1991, as awarded the plaintiff wife $15,000 in interim counsel fees.
Ordered that the amended order is affirmed insofar as appealed from, with costs.
The award in question was properly based upon a detailed breakdown of the wife’s legal expenses included in her attorney’s Supplemental Affirmation of Services (see, Mattwell v Mattwell, 194 AD2d 715). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.